DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The amendment filed on July 30, 2021 has been entered.  Claims 21-23, 25-26, 28-29, 31, 34 and 37 are amended.  Claim 1-20 is canceled.  Claims 21-40 are pending in the application.

Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. Richard B. Almon (Reg. No. 62,311), on October 14, 2021, a proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claim 21-23, 25, 29, 31, 34, 37, canceled claim 26 and add new claim 41 as shown in the Examiner’s Amendment below in order to overcome objection(s) and rejection(s) under 35 U.S.C. 103, and place the application in condition for allowance.

Authorization for this Examiner’s Amendment was given by the Applicant’s Representative, Mr. Richard B. Almon (Reg. No. 62,311), on October 18, 2021.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as below:

21.	(Currently Amended) A method, comprising:
in a distributed computing system, evaluating, by a system comprising a processor, a computing resource load value that represents a computing resource load, and a moving average convergence divergence (MACD) trend factor that indicates whether the computing resource load is increasing or decreasing; and
in response to the computing resource load value being above a resource addition threshold value and the MACD trend factor indicating that the computing resource load is increasing, facilitating, by the system, enabling use of additional computing resources by the distributed computing system, and 
obtaining, by the system, the MACD trend factor, wherein the MACD trend factor indicates that the computing resource load is increasing when a moving average convergence divergence histogram is above a moving average convergence divergence baseline, and the MACD trend factor indicates that the computing resource load is decreasing when the moving average convergence divergence histogram is below the moving average convergence divergence baseline.

22.	(Currently Amended) The method of claim 21, further comprising, in response to the computing resource load value being less than a resource removal threshold value and the MACD trend factor indicating that the computing resource load is decreasing, facilitating, by the system, removing computing resources for use by the distributed computing system.

23.	(Currently Amended) The method of claim 21, further comprising, in response to the computing resource load value being less than a resource removal threshold value, the MACD trend factor indicating that the computing resource load is decreasing, and the computing resource not being at a minimum level, facilitating, by the system, removing [[a]] computing resources for use by the distributed computing system.

25.	(Currently Amended) The method of claim 21, further comprising based on the computing resource load, obtaining, by the system, the MACD trend factor.

26.	(Canceled)

29.	(Currently Amended) The method of claim 21, further comprising, in response to the computing resource load value being less than a computing resource removal threshold value and the MACD trend factor indicating that the computing resource load is decreasing, removing, by the system, a computing resource from the distributed computing system, wherein the computing resource removal threshold value is obtained by multiplying a number of computing resources by a predetermined removal percentage value.

31.	(Currently Amended) A scaling system, comprising: 
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
obtaining a load value representative of a computing resource load;

in response to: 
the load value being determined to be greater than an addition threshold value and in response to the MACD trend factor indicating that the computing resource load is not decreasing, initiating use of an additional processor to processors available for use by the distributed computing system, or 
trend factor indicating that the computing resource load is decreasing, removing one of the processors from the processors available for use by the distributed computing system; and
obtaining, by the system, the MACD trend factor, wherein the MACD trend factor indicates that the computing resource load is increasing when a moving average convergence divergence histogram is above a moving average convergence divergence baseline, and the MACD trend factor indicates that the computing resource load is decreasing when the moving average convergence divergence histogram is below the moving average convergence divergence baseline.

34.	(Currently Amended) The scaling system of claim 31, wherein the MACD trend factor is based on a moving average convergence divergence indicator of the computing resource load.

37.	(Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, the operations comprising:
obtaining a load value representative of a computing resource load corresponding to computing resource utilization of computing resources of a distributed computing system;
obtaining a trend factor indicative of whether the computing resource load is increasing, 
determining whether to scale up or scale down a number of the computing resources in use, comprising:
in response to the load value being greater than an addition threshold value and the trend factor indicating that the computing resource load is increasing, enabling addition of a first processor to processors currently being used by the distributed computing system, or 
in response to the load value being less than a removal threshold value and the trend factor indicating that the computing resource load is not increasing, disabling use of a second processor of the processors currently used by the distributed computing system; and
obtaining, by the system, the trend factor, wherein the trend factor indicates that the computing resource load is increasing when a moving average convergence divergence histogram is above a moving average convergence divergence baseline, and the trend factor indicates that the computing resource load is decreasing when the moving average convergence divergence histogram is below the moving average convergence divergence baseline.

41.	(New)	The non-transitory machine-readable medium of claim 37, wherein the computing resource load corresponds to a number of one or more processors, and wherein the operations further comprise obtaining the computing resource addition threshold value based on multiplying the number of the one or more processors by a selected multiplier.

Allowable Subject Matter

Claims 21-25 and 27-41 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:

Engle (PG PUB US2014/0137110) teaches a system, method, or computer program product for providing capacity reclamation of resources allocated to one or more virtual machines. The invention monitors resource usage of the one or more virtual machines over a predetermined period of time, compares resource usage to resource allocation; and, based on the comparison of the resource usage to the resource allocation, adjusts resource allocation based on the monitored resource usage. Comparing the resource usage may include comparing resource usage to a target upper threshold percentage of allocated resources, and if the resource usage exceeds the target upper threshold, increasing the allocated resources by a predetermined amount and comparing resource usage to a target lower threshold percentage of allocated resources, and if the resource usage is less than the target lower threshold, decreasing the allocated resources by a predetermined amount [Engle, Abstract].
Lund (PG PUB US2019/0222533) teaches a method of determining trigger conditions for scaling a scalable unit of network function comprising identifying a primary set of metrics associated with usage of an instance of the unit of network function as a primary indicator of occurrence of a load state thereof, and determining usage points when the primary indicator indicates that the load state occurs. Deriving a secondary set of the metrics, different to the primary set, as a secondary indicator of occurrence of the load state of the instance at each of a group of one or more of the usage points when the primary indicator indicates that the load state occurs, and measured data corresponding to values of the metrics in the secondary set of metrics at each of the group of usage points. Storing a trigger condition for scaling the unit of network function based on the secondary set and the measured data [Lund, Abstract].
Ahuja (PG PUB US2018/0024578) teaches technologies for predicting the power usage of a data center are disclosed. A data center manager gathers sensor data from the compute devices of the data center. The sensor data indicates factors such as power used by the 
However, the prior art of records fail to teach or suggest individually or in combination, “obtaining, by the system, the MACD trend factor, wherein the MACD trend factor indicates that the computing resource load is increasing when a moving average convergence divergence histogram is above a moving average convergence divergence baseline, and the MACD trend factor indicates that the computing resource load is decreasing when the moving average convergence divergence histogram is below the moving average convergence divergence baseline” as set forth in independent claim 21 and similar language in independent claims 31 and 37;
Dependent claims 22-25, 27-30, 32-36 and 38-42 further limit allowed independent claims 21, 31 and 37 respectively; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441